DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application is a 35 USC 371 National Stage filing of International Application PCT/US2019/13305, filed January 11, 2019, which claims the benefit under 35 USC § 119(e) of U.S. Provisional Application No. 62/616,979, which has a filing date of January 12, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 29, 2020 was in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS document was considered and a signed copy of the 1449 form is attached.

Status of Claims



Currently, claims 1, 16, 27-31, 33-40, 42, 44, 46-47, 49, 52, 61 and 75 are pending and under consideration herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by National Center for Biotechnology Information. PubChem Substance Database; CID 55193860, 24 January 2012 (accessed June 26, 2015) (hereafter referred to as PubChem, cited on 10/29/2020 IDS).  
The prior art teaches the compound of the structure. 
    PNG
    media_image1.png
    262
    201
    media_image1.png
    Greyscale
  The prior art compound reads on the claimed formula (I) where each of R2-R4 is H, one of R1 and R5 is C2-alkoxy and the other is H, R6 is H and R7 is cyclohexyl.  Since the prior art teaches all the required limitations of the instantly claimed formula, the claims are anticipated.

Claim 53 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2007/017267 (“the ‘267 publication”).
The prior art teaches the compound of the structure. 
    PNG
    media_image2.png
    80
    191
    media_image2.png
    Greyscale
, where Example 1 (p. 11) has R1=R2=R3=H.  The prior art compound reads on the claimed formula (IV’) where each of R21-R25 is H, R26 is Me, and R27 is .
Conclusion
Claim 16, 27-31, 33-40, 42, 44, 46-47, 49, 52, 54-55, 61 and 75 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday 8:00-6:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.